DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered. 
Response to Arguments
Applicant’s arguments filed 11/01/2021 have been considered but are moot in view of a new ground of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro et al. (US 10,148,876 B1 – hereinafter Ribeiro), Nayar et al. (US 2005/0275747 A1 – hereinafter Nayar), and Cleary et al. (US 2007/0035627 A1 – hereinafter Cleary).
Regarding claim 1, Ribeiro discloses a movable device comprising: a body (Fig. 1 – body 110); a sensor configured to obtain position information of a target object (column 18, line 55 – column 19, line 18; column 21, line 65 – column 22, line 6 – a sensor configured to obtain either physical position information or position information within an image of a target object); a camera attached to the body of the movable device (Fig. 1 – the camera attached to body 110) configured to capture an image containing the target object (column 16, lines 39 – 63 – a camera comprising lens, optical elements, and an image sensor to capture image of the target object); and a controller (column 17, lines 22-32 – a processor 518) configured to: adjust an orientation of the camera to face toward the target object (column 9, lines 16-19 – adjusting an orientation of the image acquisition element so that the camera follows the target object); control the camera to perform, according to the position information of the target object, to obtain adjustment of imaging settings (column 18, lines 19-33 – adjustment of aperture size, optical zoom, optical focus settings, etc.); and control the camera to capture an image including the target object according to the adjustment (column 18, lines 19-33).
However, Ribeiro does not disclose the adjustment comprising obtaining a metering result, the metering including measuring a light reflected from a position of the target object; and the controller configured to: during a process of adjusting the orientation of the camera to face toward the target object, control movement of the body of the movable device to maintain an orientation of the body of the movable device or 
Nayar discloses a controller configured to: control a camera to perform, for adjustment of imaging settings, to obtain a metering result, the metering including measuring a light reflected from a position of a target object ([0042]; [0044] – measuring brightness from the target object); and control the camera to capture an image including the target object according to the metering result ([0042]; [0044] – controlling the camera to adjust exposure setting to capture an image including the target object according to the brightness measured from the target object).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Nayar into the device taught by Ribeiro to set up an optimized brightness condition for imaging the object.
Ribeiro and Nayar do not disclose the controller configured to: during a process of adjusting the orientation of the camera to face toward the target object, control movement of the body of the movable device to maintain an orientation of the body of the movable device or adjust the orientation of the body of the movable device to also face toward the target object.
Cleary discloses a movable device comprising: a body (Fig. 3 – either the body of the tracking device 300 or the body of camera housing 302); a camera attached to the body of the movable device (Fig. 3 – camera 316); and a controller configured to: during a process of adjusting an orientation of a camera to face toward a target object, control movement of the body of the movable device to maintain an orientation of the ([0057]; [0059] – a controller configured to move the camera housing via a controllable position mount to have the tracking camera device face toward the target object to track the object).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Cleary into the movable device taught by Ribeiro and Nayar to provide a better field of view for the camera, e.g. provide a view of the entirety of the area ([0013]).
Regarding claim 2, Ribeiro also discloses the camera is configured to: receive a control instruction from the controller (Fig. 6 – step 630); and initiate or stop, in response to the control instruction, at least one of setting focus on the target object, or metering the target object (Fig. 6 – step 630; column 18, lines 19-33 – at least setting optical focus on the target object).
Regarding claim 3, Ribeiro also discloses the sensor is further configured to obtain real time position information of the target object (column 18, lines 64-67 – obtaining real time position information from a location detector embedded onto the object).
	Regarding claim 4, Ribeiro also discloses the sensor is further configured to obtain position information of the target object (column 18, lines 64-67 – obtaining real time position information from a location detector embedded onto the object) and position information of the movable device (column 11, lines 58-62).
	Regarding claim 5, Ribeiro also discloses the sensor comprises at least one of a Global Positioning System (GPS) sensor, a vision sensor, an ultrasonic sensor, an (column 11, lines 58-62; column 18, lines 10-11 – at least a GPS).
Regarding claim 6, see the teachings of Ribeiro, Nayar, and Cleary as discussed in claim 1 above. Ribeiro also discloses the image acquisition element is further configured to: receive a control instruction from the controller (Fig. 6 – step 630).	
Nayar also discloses the camera is configured to obtain a local brightness of an area where the target object is located ([0042]; [0044] – measuring brightness from the target object); and adjusting a brightness of the entire image according to the local brightness ([0042]; [0044] – controlling the camera to adjust exposure setting to capture an image including the target object according to the brightness measured from the target object).
The motivation for incorporating the teachings of Nayar into the device as previously proposed has been discussed in claim 1 above.
	Regarding claim 7, see the teachings of Ribeiro, Nayar, and Cleary as discussed in claim 6 above, in which Nayar also discloses the camera is further configured to: after metering the target object, compensate the local brightness corresponding to the target object ([0042]; [0044] – after measuring brightness from the target object, compensating the local brightness corresponding to the target object so that the brightness of the object is within a preferred range); and setting the brightness of the entire image based on the compensated brightness of the target object ([0042]; [0044] – controlling the camera to adjust exposure setting to capture an image including the target object according to the brightness measured from the target object). 

	Regarding claim 8, see the teachings of Ribeiro, Nayar, and Cleary as discussed in claim 6 above, in which Nayar also discloses the camera is further configured to: if the local brightness of the target object is smaller than a first threshold, increasing the local brightness of the target object ([0042]; [0044] – underexposed, bringing the brightness into the preferred range); and if the local brightness of the target object is greater than a second threshold, reducing the local brightness of the target object ([0042]; [0044] – overexposed, bringing the brightness into the preferred range), wherein the second threshold is greater than the first threshold ([0042] – the threshold to determine overexposed condition is greater than the threshold used to determine underexposed condition).
The motivation for incorporating the teachings of Nayar into the device as previously proposed has been discussed in claim 1 above.
	Regarding claim 9, see the teachings of Ribeiro, Nayar, and Cleary as discussed in claim 6 above, in which Nayar also discloses the first threshold and the second threshold are predetermined or adjustable ([0042]).
The motivation for incorporating the teachings of Nayar into the device as previously proposed has been discussed in claim 1 above.
Regarding claim 10, Ribeiro also discloses the controller is further configured to control the camera to zoom in or zoom out based on the position information of the target object (column 10, lines 18-29 – adjustments via optical zoom).
(Fig. 1 – device 160) comprising: a memory storing a computer program (column 15, lines 36-46 – a memory of a tablet 160 or 440 storing a computer program for the tablet to execute); and a processor configured to execute the computer program to: obtain an image collected by a camera attached to a body of the movable device (column 15, lines 36-46; Fig. 1 – a processor of the device 160 or 440 receives images from a camera 110, which is movable as further described in at least column 5, lines 8-15 or column 18, lines 39-45 – the camera attached to body 110); obtain a control instruction input by a user (column 21, lines 35-45 – a GUI to obtain a user instruction, e.g. setting the camera in tracking mode); according to the control instruction, identify a to-be-tracked object in the image, and use the identified object as a target object (column 4, lines 65-67; column 9, lines 16-19 – identifying an object to be tracked); and send an instruction message to the movable device to instruct the movable device to adjust an orientation of the camera to face toward the target object (column 9, lines 16-19; Fig. 2C – adjusting an orientation of the image acquisition element so that the camera face the target object, e.g. a ball) and to control the camera to perform, according to the position information of the target object, adjustment of imaging settings (column 18, lines 19-33 – adjustment of aperture size, optical zoom, optical focus settings, etc.) and capture an image including the target object according to the adjustment (column 18, lines 19-33).
However, Ribeiro does not disclose the adjustment comprising obtaining a metering result, the metering including measuring a light reflected from a position of the target object; and the processor configured to execute the program computer to: during 
Nayar discloses a processor configured to: control a camera to perform, for adjustment of imaging settings, metering a target object to obtain a metering result ([0042]; [0044] – measuring brightness from the target object), and capture an image including the target object according to the metering result ([0042]; [0044] – controlling the camera to adjust exposure setting to capture an image including the target object according to brightness measured from the target object), the metering including measuring a light reflected from a position of a target object ([0042]; [0044] – measuring brightness from the target object).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Nayar into the device taught by Ribeiro to set up an optimized brightness condition for imaging the object.
Ribeiro and Nayar do not disclose the processor configured to execute the program computer to: during a process of adjusting the orientation of the camera to face toward the target object, send the instruction message to the movable device to instruct the movable device to control movement of the body of the movable device to maintain an orientation of the body of the movable device or adjust the orientation of the body of the movable device to also face toward the target object.
 ([0129]) to: during a process of adjusting an orientation of a camera to face toward a target object, send an instruction message to a movable device to instruct the movable device to control movement of the body of the movable device to maintain an orientation of the body of the movable device or adjust the orientation of the body of the movable device to also face toward the target object ([0057]; [0059] – a centralized control system, e.g. elements 114 and/or 116 shown in Fig. 1 or a control device 304 in Fig. 3 comprising a processor configured to move the camera housing via a controllable position mount to have the tracking camera device face toward the target object to track the object).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Cleary into the control device taught by Ribeiro and Nayar to provide a better field of view for the camera, e.g. provide a view of the entirety of the area ([0013]).
Regarding claim 20, Ribeiro discloses a tracking photographing system comprising: a movable device (Fig. 1 –camera 110, which is movable as further described in at least column 5, lines 8-15 or column 18, lines 39-45) comprising: a body (Fig. 1 – body 110); a sensor (column 18, line 55 – column 19, line 18; column 21, line 65 – column 22, line 6 – a sensor configured to obtain either physical position information or position information within an image of a target object); a camera attached to the body of the movable device (Fig. 1 – the camera attached to body 110); and a controller (column 17, lines 22-32 – a processor 518); and a control device in communication with the movable device (Fig. 1 – device 160 or 440, e.g. a tablet, in communication with camera 110, which is movable as further described in at least column 5, lines 8-15 or column 18, lines 39-45), comprising: a memory storing a computer program (column 15, lines 36-46 – a memory of a tablet 160 or 440 storing a computer program for the tablet to execute); and a processor configured to execute the computer program to: obtain an image collected by the movable device (column 15, lines 36-46; Fig. 1 – a processor of the device 160 or 440 receives images from a camera 110, which is movable as further described in at least column 5, lines 8-15 or column 18, lines 39-45); obtain a control instruction input by a user (column 21, lines 35-45 – a GUI to obtain a user instruction, e.g. setting the camera in tracking mode); according to the control instruction, identify a to-be-tracked object in the image, and use the identified object as a target object (column 4, lines 65-67; column 9, lines 16-19 – identifying an object to be tracked); and send an instruction message to the movable device to instruct the movable device to adjust an orientation of the camera to face toward the target object (column 9, lines 16-19; Fig. 2C – adjusting an orientation of the image acquisition element so that the camera face the target object, e.g. a ball) and to control the camera to perform, according to the position information of the target object, adjustment of imaging settings (column 18, lines 19-33 – adjustment of aperture size, optical zoom, optical focus settings, etc.) and capture an image including the target object according to the adjustment (column 18, lines 19-33), wherein the controller of the movable device is configured to: adjust an orientation of the camera to face toward the target object (column 9, lines 16-19 – adjusting an orientation of the image acquisition element so that the camera follows the target object); control the (column 18, lines 19-33 – adjustment of aperture size, optical zoom, optical focus settings, etc.); and control the camera to capture an image including the target object according to the adjustment (column 18, lines 19-33).
However, Ribeiro does not disclose the adjustment comprising obtaining a metering result, the metering including measuring a light reflected from a position of the target object.
Nayar discloses a controller configured to: control a camera to perform, for adjustment of imaging settings, to obtain a metering result, the metering including measuring a light reflected from a position of a target object ([0042]; [0044] – measuring brightness from the target object); and control the camera to capture an image including the target object according to the metering result ([0042]; [0044] – controlling the camera to adjust exposure setting to capture an image including the target object according to the brightness measured from the target object).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Nayar into the device taught by Ribeiro to set up an optimized brightness condition for imaging the object.
Ribeiro and Nayar do not disclose the processor configured to execute the program computer to: during a process of adjusting the orientation of the camera to face toward the target object, send the instruction message to the movable device to instruct the movable device to control movement of the body of the movable device to maintain an orientation of the body of the movable device or adjust the orientation of the body of 
Cleary discloses a control device comprising a processor configured to: during a process of adjusting an orientation of a camera to face toward a target object, send an instruction message to a movable device to instruct the movable device to control movement of the body of the movable device to maintain an orientation of the body of the movable device or adjust the orientation of the body of the movable device to also face toward the target object ([0057]; [0059] – a centralized control system, e.g. elements 114 and/or 116 shown in Fig. 1 or a control device 304 in Fig. 3, comprising a processor configured to control the tracking camera device to move the camera housing via a controllable position mount to have the tracking camera device face toward the target object to track the object); and the controller of the movable device configured to: during the process of adjusting the orientation of the camera to face toward the target object, control the movement of the body of the movable device to maintain the orientation of the body of the movable device or adjust the orientation of the body of the movable device to also face toward the target object ([0057]; [0059] – a controller configured to move the camera housing via a controllable position mount to have the tracking camera device face toward the target object to track the object).
([0013]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro, Nayar, and Cleary as applied to claims 1-10, 15, and 20 above, and further in view of Lee et al. (US 2016/0140394 A1 – hereinafter Lee).
Regarding claim 11, see the teachings of Ribeiro, Nayar, and Cleary as discussed in claim 1 above. However, Ribeiro, Nayar, and Cleary do not disclose the controller is further configured to control the camera to adjust at least one of a white balance or a color filter.
Lee discloses a controller is configured to control a camera to adjust at least one of a white balance or a color filter ([0059]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Lee into the device taught by Ribeiro, Nayar, and Cleary to achieve optimal white balance for the image.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro, Nayar, and Cleary as applied to claims 1-10, 13, 15, and 20 above, and further in view of Moon (KR 10-2018-0060295 – hereinafter Moon).
Regarding claim 11, see the teachings of Ribeiro, Nayar, and Cleary as discussed in claim 1 above, in which Ribeiro also discloses the controller is further configured to control movable device to follow the target object (column 9, lines 16-19 – adjusting an orientation of the image acquisition element so that the camera follows the target object).
However, Ribeiro, Nayar, and Cleary do not disclose the controller is further configured to keep a preset distance from the target object .
Moon discloses a controller is further configured to keep a preset distance from a target object (abstract).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Moon into the device taught by Ribeiro, Nayar, and Cleary to keep a distance from an object in situations for either safety reason or for maintaining a good photographing condition.
Regarding claim 14, Ribeiro also discloses the movable device comprises an unmanned aerial vehicle, a car, or an unmanned ship (column 18, lines 39-45 – at least a car).
However, Ribeiro, Nayar, and Cleary do not disclose the car is unmanned.
Moon discloses a movable device comprises an unmanned car (abstract).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Moon into the device taught by Ribeiro, Nayar, and Cleary to perform object tracking in hazardous areas or where human presence is inconvenient.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro, Nayar, and Cleary as applied to claims 1-10, 15, and 20 above, and further in view of Kubota (US 2012/0045094 A1 – hereinafter Kubota).
(Fig. 1; Fig. 4 – a display of the device 160 or 440). However, Ribeiro and Nayar do not disclose the processor is configured to obtain a selection instruction shown by the display; and identify one or more objects within an area designated by the selection instruction, and determine one of the one or more objects satisfying a preset condition as the target object.
Kubota discloses a processor is configured to obtain a selection instruction shown by a display ([0071]; [0080] – obtaining a selection instruction by the user, e.g. touching an area); and identify one or more objects within an area designated by the selection instruction, and determine one of the one or more objects satisfying a preset condition as a target object ([0071]; [0080] – identifying one or more objects within the area as target objects satisfying a condition to be tracked and exclude objects as unwantedly selected).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kubota into the device taught by Ribeiro, Nayar, and Cleary to set the target object intelligently by excluding objects that are selected unwantedly.
Regarding claim 17, see the teachings of Ribeiro, Nayar, Cleary, and Kubota as discussed in claim 16 above, in which Kubota also discloses the selection instruction is configured to specify a target frame containing the target object ([0071]; [0080] – obtaining a selection instruction by the user, e.g. touching a target frame); the processor is further configured to execute the computer program to designate the target ([0071]). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Kubota into the device proposed in claim 16 to set a frame as a starting frame to be tracked as desired by the user. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro, Nayar, and Cleary as applied to claims 1-10, 15, and 20 above, and further in view of Alonso (US 2010/0283630 A1 – hereinafter Alonso).
Regarding claim 18, see the teachings of Ribeiro, Nayar, and Cleary as discussed in claim 15 above. Ribeiro also discloses the device further comprising a display (Fig. 1; Fig. 4 – a display of the device 160 or 440); and the processor is further configured to receive real time location information of the target object (column 18, lines 62-67).
However, Ribeiro, Nayar, and Cleary do not disclose the processor is further configured to send the real time location information of the target object to the display for displaying.
Alonso discloses a processor is configured to send real time location information of a target object to the display for displaying ([0015]; [0023]; [0047]; Fig. 15).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Alonso into the device taught by Ribeiro, Nayar, and Cleary to provide the user with more detailed information on the tracked object in real time.
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro, Nayar, and Cleary as applied to claims 1-10, 15, and 20 above, and further in view of Kamarshi (US 9,558,563 B1 – hereinafter Kamarshi).
Regarding claim 19, see the teachings of Ribeiro, Nayar, and Cleary as discussed in claim 15 above. However, Ribeiro, Nayar, and Cleary do not disclose the processor is further configured to execute the computer program to set one or more parameters for metering the target object.
Kamarshi discloses a processor is further configured to execute a computer program to set one or more parameters for metering a target object. (Fig. 6 – step 614).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kamarshi into the device taught by Ribeiro, Nayar, and Cleary so that the user can select to obtain detailed information about the tracked object.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG Q DANG/Primary Examiner, Art Unit 2484